DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 05/20/2022, is acknowledged.  Amendments to the specification have been partially entered.
Claims 1-3 and 5-6 are pending in this action.  Claims 4 and 7-12 have been cancelled.  Claims 1, 2, 6 have been amended  Claims 1-3 and 5-6 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of foreign priority to JP2019-196189, filed October 29, 2019.  

Specification
The specification is objected to because of the following informalities:  
As stated previously, the publications recited in the instant application (Para. 0048-0049, 0055, 0058-0060, 0090, 0092, 0094-0095, 0106) should be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  Appropriate correction is required
Regarding the amendments to the specification, as filled on 05/20/2022, it is noted that hyperlinks and/or other form of browser-executable code cannot be included in the specification.  MPEP 608.01.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed 05/30/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 4,294,829 (hereinafter referred to as Suzuki), and Brackhagen et al., US 9,616,036 (hereinafter referred to as Brackhagen), in view of Armstrong et al., The Instrumentation of capsule-filling machinery.  In Tablet and Capsule Machine instrumentation (2007):207-222 (cited in IDS; hereinafter referred to as Armstrong), and further in view of Honda et al., US 2011/0062630 (hereinafter referred to as Honda).
Suzuki teaches a powdery pharmaceutical compositions/preparations that can be filled into capsules (Claims 1, 16; Abstract; Col. 8, Lns. 6-7), wherein said filling compositions comprise (i) low alkyl ethers of cellulose, e.g., such cellulose ethers as methyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, carboxymethyl hydroxyethyl cellulose, etc.; and a drug(s) (Abstract; Claims 1, 2; Col. 3, Lns. 1-38; Col. 4, Ln. 16-Col. 5, Ln.8).  Suzuki teaches that said powdery compositions can be prepared by (i) dry mixing said cellulose ether(s), in which 90 wt% of particles have an effective particle diameter of 20-250 microns, mechanically with the particles of the drug (having a smaller effective particle diameter);  and further (ii)  compressing the resulting mixture at a pressure (Claims 1, 7; Col. 5, Lns. 54-65, Col. 6, Lns. 26-45; Example 2).
Brackhagen teaches sustained release dosage forms comprising an active ingredient blended with a polymeric matrix, wherein at least a portion of the polymeric matrix is formed by a cellulose ether(s), e.g., hydroxyalkyl methylcelluloses such as hydroxypropyl methylcelluloses or hydroxyethyl methylcelluloses (Abstract; Col. 1, Lns. 54-67).  Brackhagen teaches a method of preparation of said dosage forms that includes (i) blending one or more cellulose ethers and one or more active ingredients; and (ii) compressing the blend to a dosage form (Claim 9; Col. 2, Lns. 15-25; Col. 13, Lns. 39-52; Examples).  
Cited references do not specifically teach using a funnel system powder filling (Claim 1).  
Armstrong teaches a capsule filling machinery with compression prior to filling that can be used to prepare a capsule formulation to be filled into capsules (Fig. 10.1; Page 208), and also teaches requirements of formulations to be filled into capsule shell (Pages 207-222).  To this point, Armstrong teaches that said filled capsules compared with tablets provide enhanced bioavailability due to the porous nature of the fill, have less-demanding requirements for powder flow and the ability to fill formulations into a capsule shell that are not compressible to the extent needed for tablet manufacture (Page 207).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try a capsule filling machinery with compression prior to filling as taught by Armstrong preparing capsule filling formulations taught by Suzuki and/or Brackhagen.  One would do so with expectation of beneficial results, because Armstrong teaches that said approach allows (i) improving bioavailability of an active ingredient, and/or (ii) filling formulations into a capsule shell that are not compressible to the extent needed for tablet manufacture.
Cites prior art also does not teach controlling a bulk density of a cellulose ether powder (Claim 3).  
Honda teaches methods of making formulations that can be filled in capsules (Para. 0082), wherein said formulations comprise an active agent and a cellulose powder in form of particles having an average diameter of less than 30 µm, a bulk density of 0.1-0.45 g/cm3, and wherein said cellulose powder is used for controlling segregation and informality of the active agent undergoing filling process, input, transport; and further provides several examples of preparation, mixing and compressing said formulations comprising said active agent and cellulose powder (Claims 1, 4-8, Abstract; Examples 7, 13, 14).  To this point, Honda teaches that controlling the cellulose powder particle size and bulk density allows improving content uniformity of the active agent and suppressing the segregation of an active agent and the other additives during mixing, filling, transport and/or input (Para. 0015, 0018, 0019 as applied to claims 1-4, 7-8, 12).  Honda teaches a method of making said formulations by (i) mixing active ingredients and the cellulose powder (Para. 0070); and (ii) compressing (Para. 0071, 0081).  Honda teaches that the active ingredient can be added in a powder mixture (Para. 0051-0054, 0058) in solid, liquid or semisolid form (Para. 0082).  Honda also teaches that ingredients can be continuously added or collectively charged using funnel apparatus (Para. 0072, 0086). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control bulk density of cellulose ether powder preparing capsule formulations as taught by Suzuki and/or Brackhagen, and Armstrong, because Honda teaches that said properties of the cellulose powders in capsule formulations can be used for controlling segregation and informality of the active agent undergoing filling process, input, or transport.

Response to Arguments
Applicant's arguments, filed on 05/20/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments and references have been added to 103-rejection to clarify the position of the examiner and/or to address newly introduced amendments.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615